Citation Nr: 1033792	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial evaluation in excess of 10 percent 
for service-connected chronic headaches. 

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for right ear hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  Service personnel records in his claims file verify his 
status as a combat veteran, specifically his receipt of the 
Purple Heart.  38 U.S.C.A. § 1154(b) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2007, November 2007, and March 2008 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In June 2009, the Veteran testified at a videoconference hearing 
at the RO before the undersigned.  A copy of the transcript of 
that hearing is of record.  

In June 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  He also submitted a waiver of RO jurisdiction of such 
evidence.  Thus, the Board accepts this evidence for inclusion in 
the record on appeal.  38 C.F.R. § 20.1304 (2009).

With respect to his June 2009 personal hearing, the Board notes 
that the Veteran was represented by the Military Order of the 
Purple Heart (MOPH).  MOPH also filed VA Form 646 (Statement of 
Accredited Representative in Appealed Case) on the Veteran's 
behalf in May 2009.  However, on review of the file it was 
observed that the Veteran had appointed the Disabled American 
Veterans (DAV) as his representative.  See VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), dated March 2007.  That designation has not been 
properly withdrawn, nor does the file contain any subsequent or 
other designation of a representative in conformance with the 
procedures set forth in 38 C.F.R. § 20.1304 (2009).  In other 
words, there was conflicting information as to who the Veteran 
wished to have as his representative.

Seeking clarity, the Board sent the Veteran a letter in November 
2009 noting that it was unclear as to whom he wished for 
representation.  He was advised that he could represent himself 
or appoint an accredited Veterans Service Organization, private 
attorney, or agent to serve as his representative.  He was 
further advised that he had 30-days from the date of the letter 
to respond, and that, if the Board did not hear from him by that 
time, the Board would assume that he wished to represent himself.  
The Veteran did not respond to the Board's November 2009 letter 
or submit any such clarification, which is approximately 10 
months later.  As such, and as discussed in its November 2009 
letter, the Board will assume that the Veteran has opted to 
represent himself.

The issue of entitlement to service connection for the 
residuals of a traumatic brain injury, to include 
dizziness, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back 
disorder and right ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2009 statement, prior to promulgation of a decision 
by the Board, the Veteran indicated that he wished to withdraw 
the appeal concerning matter of entitlement to service connection 
for left ear hearing loss.

2.  Service-connected chronic headaches are manifested by 
episodes that occur approximately once or twice every few weeks, 
that involve pain over the entire top of the head, that last from 
a few hours to an entire day, and that are not considered 
prostrating. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the matter of entitlement to service 
connection for left ear hearing loss have been met and that 
appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for service-connected chronic headaches have not been met.  38 
C.F.R. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for Entitlement to Service Connection

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).

In this case, it was expressly indicated by the Veteran that he 
wished to withdraw his appeal concerning the matter of 
entitlement to service connection for left ear hearing loss in a 
June 2009 statement of record.  His desire to withdraw this issue 
was reiterated at his June 2009 personal hearing.  Transcript at 
15.  Accordingly, the Board does not have jurisdiction to review 
the appeal concerning this issue, and the appeal of this issue is 
dismissed without prejudice.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran filed his claim of service connection for migraine 
headaches in March 2007.  He was notified of the provisions of 
the VCAA by the RO in correspondence dated in April and May 2007.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  In a November 2007 rating decision, 
the RO granted entitlement to service connection and assigned an 
initial 10 percent rating for migraine headaches.  The Veteran 
appealed the assignment of the initial evaluation for that 
benefit.  He was again notified of the provisions of the VCAA by 
the RO in correspondence dated in June 2008.  

As noted above, the Veteran's claim for an initial rating for 
migraine headaches arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the Dingess requirements, in April 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service and personnel treatment 
records as well as VA and private treatment records.  The Veteran 
submitted written statements discussing his contentions and 
private treatment records.  He was also provided an opportunity 
to set forth his contentions during the videoconference hearing 
before the undersigned in June 2009.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the June 2009 hearing, the undersigned 
discussed the Veteran's claim for benefits and the need to show 
evidence of increased severity of his migraine headaches.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  Notably, the 
Veteran discussed the frequency, duration, and severity of his 
headaches as well as the effect his headaches had on his daily 
living.  As such, the Board finds that, consistent with Bryant, 
the undersigned Veterans Law Judge complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

The Veteran was provided with a VA examination relating to his 
increased rating claim in October 2007.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination report to be thorough and adequate upon which to base 
a decision with regard to the Veteran's claim.  The VA examiner 
personally interviewed and examined the Veteran, including 
eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Evaluation for Migraine Headaches

In this case, the Veteran was assigned an initial 10 percent 
evaluation for his service-connected chronic headaches pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100 (2009). 

When a veteran is diagnosed with an unlisted condition, it must 
be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 
4.27 (2009).  The diagnostic code is "built-up" by assigning 
the first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  38 
C.F.R. § 4.27 (2009).  Then, the disability is rated by analogy 
under a diagnostic code for a closely related disability that 
affects the same anatomical functions and has closely analogous 
symptomatology.  Thus, the Veteran's service-connected chronic 
headaches are rated according to the analogous condition of 
migraine headaches under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  Migraines 
headaches with characteristic prostrating attacks occurring on 
average once a month over the last several months warrant a 30 
percent rating.  Migraines headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).

The Board notes that the Veteran presented argument that his 
headaches are the result of an in-service traumatic brain injury 
(TBI).  Recognition is also given to the fact that, effective 
October 23, 2008, the criteria for evaluating residuals of TBI 
under Diagnostic Code 8045 were revised.  However, the new 
amendments to Diagnostic Code 8045 apply only to those claims for 
benefits received by VA on or after October 23, 2008.  Otherwise, 
the old criteria will apply.  See also, 73 Fed. Reg. 54693 (Sept. 
23, 2008).  The notice of the revision indicates that a veteran 
whose residuals of a TBI were rated by VA under a prior version 
of 38 CFR 4.124a, diagnostic code 8045, will be permitted to 
request review under the new criteria, irrespective of whether 
his or her disability has worsened since the last review or 
whether VA receives any additional evidence.  Here, the Veteran's 
increased rating claim in this case was received prior to October 
23, 2008, and because his headaches have been rated under 
Diagnostic Code 8100 rather than 8045, the old criteria apply.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

A September 2004 statement from C. S. H., M.D., noted that the 
Veteran had complained of headaches.  Thereafter, the Veteran 
filed his claim for service connection for migraine headaches in 
March 2007. 

An April 2007 VA treatment record reflected subjective complaints 
of headaches not daily, but more than once per week.  The 
Veteran's symptoms included pain over the entire top of his head, 
but he denied nausea, vomiting, and aura.  
 
In an October 2007 VA neurological disorders examination report, 
the Veteran complained of having headaches that had remained 
basically the same over the years, indicating that they occurred 
once per week and lasted a few hours.  The Veteran stated that 
the headaches manifested as pain on the top of his head that was 
dull and constant, but did not produce nausea, vomiting, 
photophobia, or phonophobia.  The Veteran reported that he is a 
letter carrier and takes over the counter medications for 
treatment of the condition.  The examiner indicated that a prior 
MRI was normal and listed an impression of chronic headache, most 
likely muscle tension type, present without change for many years 
and very stable. 

A June 2008 VA treatment note detailed complaints of migraine 
headaches that were usually bilateral and in the superior portion 
of the head.  The Veteran indicated that he continued to take 
over the counter medication and reported that being calm and 
quiet worked best.  

In a July 2008 statement, the Veteran's spouse stated that he has 
bad headaches approximately two days per week that are disruptive 
to his daily life, affecting their relationship and social 
interactions.  She further indicated that the Veteran could not 
stand noise or light and that he would lie in bed and would try 
to cope with his symptoms.  

In a January 2009 VA treatment record, the Veteran reported that 
his migraine headaches occurred once every two weeks with the 
same symptoms as discussed above, stating that the best treatment 
was time and rest. 

During his June 2009 hearing, the Veteran reported that he was 
struck in the head with the barrel of a gun during service.  He 
asserted that he suffered from daily headache pain since service 
at a 3 out of 10 on the pain scale that increased to a 7 when 
they get worse, subsiding over the rest of the day.  He further 
stated that this information was not properly reflected in the 
October 2007 VA examination report, as he is in bed for most of 
the day with a headache not just a few hours.  

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the Veteran's chronic 
headaches have been manifest by daily non-incapacitating 
headaches that are treated with rest or over the counter 
medications and do not require him to miss work.  The record does 
not document the severity or intensity of attacks required for an 
evaluation in excess of 10 percent.  The Board observes that, 
although the Veteran has reported that the best treatment for his 
headaches is rest, the evidence does not establish that his 
headaches are prostrating.  "Prostration" is defined as 
"extreme exhaustion or powerlessness."  Dorland's Illustrated 
Medical Dictionary, p. 1523 (30th ed. 2003).  The Veteran needing 
to close his eyes or lie down to relieve his headache does not 
equal prostration.  The requirement that the headache be 
prostrating refers to the impairment of function that results 
from the headache itself, not the actions the Veteran takes to 
relieve the headache.  Thus, without findings of headaches with 
the frequency, duration, or intensity that more nearly reflect 
characteristic prostrating attacks occurring on an average once a 
month over last several months, the assignment of an initial 
rating in excess of 10 percent for migraine headaches is not 
warranted.

The Board notes, however, that a review of the record reveals a 
discrepancy between the medical evidence and the lay evidence in 
describing the Veteran's symptoms.  The Veteran's June 2009 
hearing testimony and a July 2008 statement from his spouse 
indicate that his service-connected headaches are more severe 
than shown by the above-reported symptoms.  

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Here, the medical evidence does not demonstrate that the 
Veteran's service-connected chronic headaches occur daily or have 
a significant interference with his personal or work activities, 
as he described at his hearing.  It also does not show that the 
Veteran experiences auras or sensitivity to light or sound as his 
spouse suggests.  The Board simply has difficulty comprehending 
why the Veteran would not report the full extent of his symptoms 
when seeking treatment.  

For example, the January 2009 VA treatment record, which is dated 
after the July 2008 spouse statement, showed symptoms that are of 
less severity than she discussed.  Thus, even presuming her 
description of the Veteran's headache symptoms was accurate at 
the time, they would appear to have been of a temporary nature.  
Recurrence or temporary flare-ups of symptoms do not constitute 
an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Additionally, 
at the October 2007 VA examination, the examiner reviewed the 
record, as well as examined the Veteran, and indicated that the 
Veteran's headaches had been stable for many years, and the 
competent medical evidence of record does not reflect any change 
in their status. 

In this case, the Veteran is competent to report his increased 
migraine headache symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, the Board has weighed the Veteran and his 
spouse's statements as to headache symptomatology and finds their 
current recollections and statements made in connection with the 
claim for benefits to be of lesser probative value than the other 
clinical evidence of record, which does not indicate that the 
assignment of any additional increased evaluation is warranted.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Given the foregoing, and in consideration of his testimony and 
that of his spouse, the Board does not find the Veteran to be 
credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a 
finder of fact, the Board, when considering whether lay evidence 
is satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).

Further, as the record includes evidence relating the Veteran's 
headaches to a head injury, the Board has considered whether a 
higher rating could be assigned for the Veteran's headaches as 
being manifestation of a TBI.  As in effect prior to October 23, 
2008,  Diagnostic Code 8045 provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other ratings for a disability due to brain 
trauma.   Thus, without deciding whether the Veteran experiences 
any chronic residuals of a TBI other than headaches, the Veteran 
is already in receipt of the highest rating that can be assigned 
for his headaches.

For all the foregoing reasons, the Veteran's claim for an initial 
evaluation in excess of 10 percent for chronic headaches must be 
denied.  The Board has considered staged ratings, under Fenderson 
v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Evidence of record detailed that the Veteran is 
employed as a mail carrier.  Therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability has not 
been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected chronic headaches that would take the Veteran's 
case outside the norm so as to warrant the assignment of any 
extraschedular rating.  There is simply no objective evidence 
showing that the service-connected chronic headaches have alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned 10 percent rating).

Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

The appeal for entitlement to service connection for left ear 
hearing loss is dismissed.

An initial evaluation in excess of 10 percent for service-
connected chronic headaches is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for right ear hearing loss and for low back disorder is 
warranted.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Veteran contends that he initially injured his back carrying 
mortar rounds in his backpack during missions in Vietnam.  
Service treatment records detailed that the Veteran received an 
in-service shrapnel wound to the neck and forearm in September 
1966 as well as treatment for low back pain in October 1966. 

The Board notes that the Veteran's service personnel records 
indicate that he was awarded the Purple Heart, which denotes 
combat experience.  Further, his DD Form 214 reflects that the 
Veteran's military occupational specialty as Mortarman.  In the 
case of a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the United 
States during a period of war, the Secretary of VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

In an April 2008 VA spine examination report, the Veteran 
detailed that he acted as a "packhorse" while in Vietnam.  The 
examiner listed an impression of degenerative disk disease of the 
lumbar spine.  After reviewing the claims file, the examiner 
opined that it was unlikely that the degenerative disk disease of 
the lower back was related to or caused by military service.  
However, it is not clear from the report as to whether the 
examiner considered such activities in assessing the etiology of 
the Veteran's current claimed low back disorder, as the opinion 
provided only discussed his findings from his review of the 
Veteran's service treatment records.  

In a January 2009 statement, the Veteran's private physician, Dr. 
H. B. B., indicated that he had reviewed the Veteran's VA record.  
It was his opinion, to a reasonable degree of medical certainty, 
the Veteran's back problem began while he was in active service, 
was identified in his examination, and persisted afterwards.  The 
physician acknowledged the Veteran's reports of having back pain 
and carrying mortar rounds on his back with a weight up to 50 
pounds during combat missions.  In his experience, the physician 
indicated that anyone carrying heavy loads on their back in those 
conditions was more likely than not to develop spine problems.  
He further highlighted that the Veteran's in-service visit 
complaining of back pain attested to the presence of his 
condition before his discharge. 

In light of the conflicting findings in the cumulative record 
discussed above, the AMC/RO should arrange for the Veteran to 
undergo an additional examination to determine the nature and 
etiology of his claimed low back disorder on appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for entitlement to service 
connection for right ear hearing loss, the Board notes that the 
Veteran is contending that his hearing loss is due to acoustic 
trauma and/or a head injury he sustained to the side of his head 
in service.  The Veteran was afforded VA audio examinations in 
November 2007 and February 2008.  The November 2007 VA 
audiometric examination results did reflect right ear hearing 
loss for VA purposes as defined by 38 C.F.R. § 3.385 but the 
examiner did not address the question of whether the Veteran's 
hearing loss could be due to service.  In the February 2008 
report, audiometric examination results did not reflect right ear 
hearing loss for VA purposes.  The Veteran reported noise 
exposure during service from 81mm and 60mm mortars without 
hearing protection.  Thereafter, the examiner indicated that 
hearing thresholds did not meet the criteria for disability under 
VA regulations.  Further, the Board observes that the Veteran's 
claim was denied in March 2008 on the basis that he did not have 
a current hearing loss disability under VA regulations.  Thus, in 
light of the conflicting findings in the cumulative record 
discussed above, the AMC/RO should arrange for the Veteran to 
undergo an additional examination to clarify the nature and 
etiology of his claimed right ear hearing loss on appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The claims file also reflects that the Veteran has received 
medical treatment for his claimed right ear hearing loss and low 
back disorders from the VA Medical Center (VAMC) in Little Rock, 
Arkansas; however, as the claims file only includes records from 
that facility dated up to January 2009, any additional records 
from that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to the claimed right ear hearing loss and 
low back disorders from the VAMC in Little 
Rock, Arkansas, for the period from 
January 2009 to the present.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his claimed low 
back disorder.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) 
that any diagnosed low back disorder is 
etiologically related to his period of 
active service, including documented in-
service back complaints, a fall during his 
in-service shrapnel wound, and/or his 
duties while serving as a Mortarman as 
described by the Veteran.  In doing so, 
the examiner should acknowledge and 
discuss the statements from the Veteran 
asserting the continuity of symptomatology 
since service as well as the April 2008 VA 
examiner's medical opinion and the January 
2009 private opinion from Dr. H. B. B.

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

3.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
claimed right ear hearing loss.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) 
that any diagnosed right ear hearing loss 
is etiologically related to his period of 
active service, including claimed in-
service noise exposure and/or a head 
injury sustained in service.  In doing so, 
the examiner should acknowledge and 
discuss the statements from the Veteran 
asserting the continuity of symptomatology 
since service as well as the November 2007 
and February 2008 VA audio examination 
findings. 

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

5.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in January 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


